
	

116 S2144 IS: Remittances and Money Laundering Risk Assessment Act of 2019
U.S. Senate
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2144
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2019
			Mr. Cornyn introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To require the Secretary of the Treasury to prepare a threat and operational analysis of the use of
			 remittances by drug kingpins, crime syndicates, and other persons to
			 finance terrorism, narcotics trafficking, human trafficking, money
			 laundering, and other forms of illicit financing, domestically or
			 internationally.
	
	
		1.Short title
 This Act may be cited as the Remittances and Money Laundering Risk Assessment Act of 2019.
		2.Remittances and money laundering threat analysis
 (a)DefinitionsIn this section— (1)the term appropriate congressional committees means—
 (A)the Committee on the Judiciary of the Senate;
 (B)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (C)the Caucus on International Narcotics Control of the Senate; (D)the Committee on Banking, Housing, and Urban Affairs of the Senate;
 (E)the Committee on the Judiciary of the House of Representatives; (F)the Committee on Homeland Security of the House of Representatives; and
 (G)the Committee on Financial Services of the House of Representatives; (2)the term drug kingpins, crime syndicates, and other persons, with respect to the use of remittances to finance terrorism, narcotics trafficking, human trafficking, money laundering, and other forms of illicit financing, domestically or internationally, means any persons who—
 (A)are connected to individuals and organizations associated with financing terrorism, narcotics trafficking, human trafficking, money laundering, and other forms of illicit financing, domestically or internationally; and
 (B)have been designated as— (i)a significant foreign narcotics trafficker under the Foreign Narcotics Kingpin Designation Act (21 U.S.C. 1901 et seq.);
 (ii)a transnational criminal organization under Executive Order 13581 (50 U.S.C. 1701 note; relating to blocking property of transnational criminal organizations); or
 (iii)a Specially Designated Global Terrorist under Executive Order 13224 (50 U.S.C. 1701 note; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism);
 (3)the term human trafficking has the meaning given the term severe forms of trafficking in persons in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102); (4)the term money services business has the meaning given the term in section 1010.100 of title 31, Code of Federal Regulations, or any successor regulation; and
 (5)the term money transmitting service has the meaning given the term in section 5330 of title 31, United States Code. (b)Analysis (1)RequirementNot later than 1 year after the date of the enactment of this Act, the Secretary of the Treasury, in consultation with the Attorney General, the Secretary of Homeland Security, and the head of any other appropriate Federal law enforcement agency, shall submit to the appropriate congressional committees a threat and operational analysis of the use of remittances by drug kingpins, crime syndicates, and other persons to finance terrorism, narcotics trafficking, human trafficking, money laundering, and other forms of illicit financing, domestically or internationally.
 (2)ContentsThe Secretary of the Treasury shall include in the threat and operational analysis required under paragraph (1) the following:
 (A)Current and potential threats posed by individuals and organized groups seeking— (i)to exploit security vulnerabilities with respect to remittances and money transmitting services; or
 (ii)to unlawfully use remittances to finance terrorism, narcotics trafficking, human trafficking, money laundering, or other forms of illicit financing, domestically or internationally.
 (B)Methods and pathways used to exploit security vulnerabilities. (C)Challenges presented by identity theft in the use of remittances and money transmitting services.
 (D)Improvements needed to enhance cooperation between and among Federal, State, and local officials, including State regulators, State and local prosecutors, and other law enforcement officials.
 (E)Improvements needed to enhance cooperation between money services businesses and Federal, State, and local officials, including State regulators, State and local prosecutors, and other law enforcement officials.
 (3)Analysis requirementsIn compiling the threat and operational analysis required under paragraph (1), the Secretary of the Treasury, in consultation with the Attorney General, the Secretary of Homeland Security, and the head of any other appropriate Federal law enforcement agency, shall consider and examine the personnel needs, technology needs, and infrastructure needs of Federal law enforcement agencies.
				(c)Remittances strategy and implementation plan
 (1)In generalNot later than 180 days after the date on which the Secretary of the Treasury submits the threat analysis under subsection (b), and every 5 years thereafter for 10 years, the Secretary of the Treasury, in consultation with the Attorney General, the Secretary of Homeland Security, and the head of any other appropriate Federal law enforcement agency, shall submit to the appropriate congressional committees a remittances strategy and implementation plan.
 (2)ContentsIn preparing the remittances strategy and implementation plan under paragraph (1), the Secretary of the Treasury shall consider the following:
 (A)The remittances threat and operational analysis required under subsection (b), with an emphasis on efforts to mitigate threats and challenges identified in the analysis.
 (B)Efforts to reduce the use of remittances and money transmitting services by drug kingpins, crime syndicates, and other persons to finance terrorism, narcotics trafficking, human trafficking, money laundering, and other forms of illicit financing, domestically or internationally.
 (C)Efforts to prevent human trafficking and the unlawful movement of illicit drugs and other contraband through the use of remittances and money transmitting services, and standards against which the effectiveness of those efforts may be determined.
 (D)Efforts to focus collection and information analysis to disrupt transnational criminal organizations attempting to exploit security vulnerabilities, and standards against which the effectiveness of those efforts may be determined.
 (E)Personnel, technology, and infrastructure needs of Federal law enforcement agencies. (F)Efforts to prevent, detect, investigate, and mitigate money laundering activities through remittances and money transmitting services, and standards against which the effectiveness of those efforts may be determined.
					
